Opinion issued October 14, 2004






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00834-CR
____________

MARCUS GOLDEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 973645



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on June 11, 2004.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore Monday, July 12, 2004, because the
thirtieth day after sentencing fell on a weekend.  See Tex. R. App. P. 4.1, 26.2(a)(1). 
Appellant’s notice of appeal was filestamped in the Fourteenth Court of Appeals on
July 13, 2004.  Notice of appeal was not filed in the trial court until July 19, 2004,
seven days after the deadline.
               Notice of appeal must be filed with the trial court clerk.  See Tex. R. App.
P. 25.2(c)(1).  In Douglas v. State, 987 S.W.2d 605, 606-07 (Tex. App.—Houston [1st
Dist.] 1999, no pet.), the notice of appeal was mailed to the court of appeals and not
filed in the trial court until four days after it was due.  No motion for extension of
time to file the notice of appeal was filed.  We held that under these circumstances,
we were bound to follow the precedent of the Court of Criminal Appeals in Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996), and we dismissed the appeal.
               Accordingly, because notice of appeal was not timely filed in the trial court,
we dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).